Citation Nr: 0820028	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  03-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for total left ankle replacement.

2.  Entitlement to a disability rating in excess of 20 
percent for osteoarthritis of the right ankle, status-post 
fusion.

3.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for sexual dysfunction as a 
result of VA medical or surgical treatment.

4.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of renal 
stent placement as a result of VA medical or surgical 
treatment.


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1944 to 
September 1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision of the RO that denied 
disability ratings in excess of 20 percent each for service-
connected osteoarthritis of each ankle.  The veteran timely 
appealed.  The veteran testified before RO personnel in June 
2003.

These matters also come to the Board on appeal from a 
February 2004 decision of the RO that, in pertinent part, 
denied compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for sexual dysfunction and for residuals 
of renal stent placement-each claimed as a result of VA 
medical or surgical treatment.

In April 2008, the veteran and his son testified during a 
hearing before the undersigned at the RO.

In October 2007, the veteran again raised the matters of 
service connection for sexual dysfunction, claimed as 
secondary to service-connected depression; and for a total 
disability rating based on individual unemployability (TDIU).  
Those matters are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's total left ankle replacement has been 
manifested primarily by marked limitation of motion of the 
ankle preceding surgery; and decreased ranges of motion, 
occasional weakness, and pain of the left calf post-surgery; 
neither chronic residuals of severely painful motion or 
weakness, nor ankylosis of the left ankle have been 
demonstrated.

2.  The veteran's osteoarthritis of the right ankle, status-
post fusion, has been manifested primarily by marked 
limitation of motion of the ankle preceding surgery; and 
decreased ranges of motion, occasional weakness, and sharp 
pains in the right ankle post-surgery; ankylosis of the right 
ankle has not been demonstrated.

3.  The competent evidence of record does not demonstrate 
that sexual dysfunction was caused by VA medical treatment.  

4.  The competent evidence of record does not demonstrate 
that the veteran had residuals of renal stent placement, or 
additional disabilities that were proximately caused by any 
error in judgment, carelessness, negligence, or similar 
instance of fault on the part of VA, or an event that was not 
reasonably foreseeable as a result of VA medical or surgical 
treatment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the veteran's total left ankle replacement are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table 
II; 4.71a, Diagnostic Codes 5056, 5271 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for the veteran's osteoarthritis of the right ankle, 
status-post fusion, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 
4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Codes 
5270, 5271 (2007).

3.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for sexual dysfunction as a 
result of VA medical or surgical treatment, are not met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.358, 3.361(b), 3.800 (2007). 

4.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of renal 
stent placement as a result of VA medical or surgical 
treatment, are not met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through March 2002, May 2003, and October 2005 letters, the 
RO notified the veteran of elements of service connection, 
the evidence needed to establish each element, evidence of 
increased disability, the legal criteria governing claims of 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, and the evidence needed to meet that criteria.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In September 2007, the RO notified the veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also acknowledges that the letters sent to the 
veteran have not met the requirements of VCAA notice 
regarding an increased rating claim.  The letters are 
deficient as to both content and timing, and thus create a 
presumption of prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claims in October 2005. Specifically, the veteran 
has been told to submit evidence of physical and clinical 
findings, results of laboratory tests or X-rays, dates of 
examinations and tests, and individual statements from those 
with knowledge and/or personal observations who could 
describe the manner in which his disabilities have worsened.  
The February 2003 SOC also listed each applicable diagnostic 
code and disability rating for an ankle disability, which the 
veteran reasonably could be expected to understand to support 
his claims.

In correspondence submitted in February 2004, the veteran 
described the effects that his ankle disabilities had on his 
employment prior to his retirement in 1999.  The veteran 
reported that he primarily worked at jobs where he was able 
to get off of his feet; he drove farm tractors, trucks, 
combines, farm machinery, and heavy construction equipment. 
The veteran has reported functional impairment, severe 
painful motion, and weakness associated with his ankle 
disabilities.  Accordingly, any notice error is not 
prejudicial because the veteran has demonstrated actual 
knowledge of the information that is necessary to support the 
claims.  Hence, the notice deficiencies do not affect the 
essential fairness of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service medical records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.



A.  Disabilities of Each Ankle

Service connection has been established for a right ankle 
disability and for a left ankle disability, effective August 
1997.

Effective June 2000, the RO assigned a separate 20 percent 
disability rating for each ankle under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5271, pertaining to limitation of 
motion.  A hyphenated diagnostic code reflects a rating by 
analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion, and is the maximum rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The standard ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Records reflect severe osteoarthritis of each ankle in 
December 2000.

Left Ankle

In November 2002, the veteran underwent a total left ankle 
replacement with significant improvement.

The report of a May 2003 VA examination reflects no 
significant left ankle pain.  Range of motion of the left 
ankle was to 5 degrees dorsiflexion and to 45 degrees plantar 
flexion, with limited subtalar rock sensation.

In April 2004, range of motion of the left ankle was to 11 
degrees dorsiflexion and to 50 degrees plantar flexion, 
without complaints of pain.  The examiner noted that 
functional impairment could not be assessed because the 
veteran was not weight bearing and not using the replacement 
ankle because of recent right ankle surgery.  The veteran 
came to the examination in a wheelchair.

X-rays taken in August 2004 revealed a well-positioned total 
ankle arthroplasty on the left side.

During an October 2005 VA examination, the veteran reported 
having no real problems with pain in the left ankle, but that 
he did get some pain in the calf.  He reported no problems 
with stiffness, swelling, heat or redness, instability or 
giving way, locking, or fatigability with respect to his 
ankle.  The veteran reported occasional flare-ups when he 
walked a significant amount of time, usually occurring once 
every two weeks.  Range of motion of the left ankle was to 
0 degrees dorsiflexion and to 45 degrees plantar flexion.  
The examiner commented that, functionally, the veteran did 
okay with very little pain, weakness, fatigability, or lack 
of endurance especially on repetitive testing.
     
During a May 2007 VA examination, the veteran denied any 
current symptoms with his left ankle following the joint 
replacement.  Examination revealed decreased ranges of 
motion.  Range of motion of the left ankle was to 10 degrees 
dorsiflexion and to 10 degrees plantar flexion.  No 
additional limitation in range of motion was noted on 
repetitive testing due to weakness or fatigue, lack of 
endurance, or incoordination.  There was evidence of 
loosening of the prosthesis, post-traumatic changes, and 
degenerative changes of the mid foot.  X-rays revealed left 
ankle effusion and soft tissue swelling.

The Board notes that the RO increased the evaluation for 
total left ankle replacement to 100 percent, effective 
November 22, 2002, under the provisions of 38 C.F.R. § 4.30 
based on surgery and convalescence for this condition; and 
then resumed the evaluation of 20 percent, effective 
January 1, 2004.

For the applicable period prior to November 22, 2002, 
functional factors and painful motion have been considered by 
the RO in the assignment of the 20 percent disability rating, 
which is the maximum rating under Diagnostic Code 5271 for 
marked limitation of motion.  Functional factors are not for 
consideration where the veteran already meets the criteria 
for the highest rating based on limitation of motion and a 
higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997).  Here, the evidence does not reflect 
ankylosis.  Each examiner noted that the veteran has some 
motion of his left ankle.
 
While the Board recognizes that there was a lengthy period of 
exacerbation of the veteran's service-connected disability 
just prior to his total left ankle replacement, this period 
does not justify a higher rating because the veteran was 
already receiving the maximum disability rating under the 
applicable diagnostic code.  "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

Hence, the weight of the evidence is against the grant of a 
disability rating in excess of 20 percent prior to 
November 22, 2002.

Pursuant to Diagnostic Code 5056, prosthetic replacement of 
an ankle joint is rated 100 percent for one year following 
implantation of the prosthesis.  (The one-year total rating 
commences after a one-month convalescent rating under 38 
C.F.R. § 4.30).  At the end of the one-year period, ratings 
are assigned on the basis of the severity of residuals.  A 40 
percent rating is warranted if there are chronic residuals 
consisting of severely painful motion or weakness.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5270 or 5271.  The minimum evaluation is 
20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5056.

For the period from January 1, 2004, the evidence does not 
reflect chronic residuals consisting of severely painful 
motion or weakness to warrant a disability rating in excess 
of 20 percent under Diagnostic Code 5056.  There is neither 
evidence of incapacitating episodes nor of chronic residuals.  
In fact, the veteran denied any current left ankle symptoms 
in May 2007.  While the veteran has reported some weakness in 
his left calf, he still can dorsiflex and plantar flex his 
left ankle to some degree.  Higher evaluations may be 
assigned for ankylosis, but again, the veteran retains left 
ankle motion and thus does not have ankylosis.  He, 
therefore, does not meet the criteria for a disability rating 
in excess of 20 percent.  38 C.F.R. § 4.7, 4.21.

Right Ankle

Records reflect that the veteran sustained a shell fragment 
wound to his right foot in service, and that he is not a 
candidate for a total right ankle replacement.

The report of a May 2003 VA examination reflects limitation 
of motion of the right ankle.  Range of motion of the right 
ankle was to 0 degrees dorsiflexion and to 40 degrees plantar 
flexion, with significant crepitus.  X-rays revealed severe 
arthritic changes with loss of the ankle mortise and 
subluxation of the tibiotalar articulation.

In May 2004, the veteran underwent fusion surgery to his 
right ankle.

VA progress notes, dated in April 2005, reflect no complaints 
of right ankle pain and no motion of the ankle joint.  There 
was still some subtalar joint motion.

During a May 2007 VA examination, the veteran reported sharp 
pain in the right ankle, with random flare-ups upon standing 
or walking.  Examination of the right ankle revealed 
decreased ranges of motion due to the fusion.  Range of 
motion of the right ankle was to 5 degrees dorsiflexion and 
to 10 degrees plantar flexion.    

The Board notes that the RO increased the evaluation for 
osteoarthritis of the right ankle, status-post fusion, to 100 
percent, effective March 19, 2004, under the provisions of 
38 C.F.R. § 4.30 based on surgery and convalescence for this 
condition; and then resumed the evaluation of 20 percent, 
effective May 1, 2005.

For the applicable period prior to March 19, 2004, the Board 
again notes that functional factors and painful motion have 
been considered by the RO in the assignment of the 20 percent 
disability rating, which is the maximum rating under 
Diagnostic Code 5271 for marked limitation of motion. Here 
again, the evidence does not reflect ankylosis.  As noted 
above, functional factors are not for consideration where the 
veteran already meets the criteria for the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston, 10 Vet. App. at 84-5.  Accordingly, the 
weight of the evidence is against the grant of a disability 
rating in excess of 20 percent prior to March 19, 2004.

Under Diagnostic Code 5270, ankylosis of the ankle in plantar 
flexion at less than 30 degrees warrants a 20 percent rating. 
A 30 percent rating is warranted if the ankylosis is in 
plantar flexion between 30 and 40 degrees or in dorsiflexion 
between 0 and 10 degrees.  A 40 percent rating is warranted 
if there is ankylosis of the ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion or eversion 
deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

For the period from May 1, 2005, the evidence does not 
reflect that a disability rating in excess of 20 percent is 
warranted under any diagnostic code.  Following the fusion, 
the veteran's right ankle appears to have minimal, if any, 
motion.  The most recent VA examination in May 2007 shows 
dorsiflexion to 5 degrees, and plantar flexion to 10 degrees.  
The examiner also noted deformity of the veteran's foot, for 
which service connection is separated rated. While one VA 
progress note reflects no motion of the right ankle joint, 
the more recent medical evidence reveals at least some, 
though minimal, motion.  As noted above, it is the present 
level of disability that is determinant of an increased 
rating.  See Francisco, 7 Vet. App. at 58.  No examiner has 
diagnosed ankylosis.

Even assuming, that ankylosis had been demonstrated in the VA 
progress note, the evidence of record does not reflect that 
ankylosis of the right ankle remains in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between 0 and 
10 degrees, so as to warrant a disability rating in excess of 
the currently assigned 20 percent disability rating.
    
Lastly, the veteran has reported using a cane, crutches, and 
a wheelchair at times, both before and after the surgical 
procedures.  He has also reported occasional swelling and 
flare-ups of his ankles.  In this case, there is no evidence 
reflecting that osteoarthritis of the right ankle, status-
post fusion, is productive of malunion or nonunion that 
requires a brace, to warrant an increased disability rating 
under Diagnostic Code 5262, pertaining to impairment of the 
tibia and fibula.

B.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is not currently 
working, and has not required frequent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Compensation Awarded Under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service-connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a). 

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  
38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  38 C.F.R. § 3.361(c)(1); 
see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

Records show that the veteran underwent an extracorporeal 
shock wave lithotripsy in October 2001 for treatment of 
stones, and an ureteral stent was inserted.  VA physicians 
attempted to remove a right ureteral stent in January 2002, 
but were unsuccessful when the tip migrated up into the 
ureter.  The stent subsequently was removed through the 
kidney under anesthesia.  Additional stents were inserted in 
April 2002, and lithotripsies performed, to assist the 
veteran pass stones.

In September 2002, the veteran underwent ureteroscopy and 
stone manipulation of stones in the right ureter.  Informed 
consent was signed, and all risks and benefits were explained 
and understood by the veteran prior to the procedure.  The 
ureteroscope was able to advance without difficulty, and two-
to-three small stones were noted in the proximal portion of 
the ureter.  While the laser fiber was attempted to be placed 
into the ureteroscope to fragment the stones, the stones were 
irrigated up into the kidney; access to the stones was lost.  
The ureteroscope was removed, and the bladder drained.  A 
stent was not replaced.  The veteran tolerated the procedure 
well, and was transferred back to the post-anesthesia care 
unit in stable condition.

Operative notes by the attending surgeon also indicate that, 
because the veteran's ureter was markedly dilated, clamping 
was done and the nephrostomy tube was not removed.  The 
veteran was not colic, and no further fragments passed.  The 
nephrostomy tube was removed in October 2002.

Records show diagnoses of renal lithiasis disease, recurrent 
urinary tract infection, and lower urinary tract symptoms in 
December 2004.  The veteran again underwent an extracorporeal 
shock wave lithotripsy in January 2005 for treatment of 
stones.

The veteran now contends that he incurred additional 
disability, including sexual dysfunction and residuals of 
renal stent placement, as a result of VA medical or surgical 
treatment for urinary tract infection and persistent renal 
stones.

Sexual Dysfunction

In this case, the veteran reported a history of low 
testosterone and erectile dysfunction in September 2003.

In October 2005, he complained of sexual dysfunction.

The veteran underwent a VA examination in May 2007.  He 
reported symptoms of erectile dysfunction since 2001.  The 
veteran was treated initially with testosterone patches and 
Viagra, and with injections in 2003 and 2004.  His last 
injection in March 2005 resulted in some improved function.  
He currently is using another medication without any success.  
The assessment was erectile dysfunction, with low serum 
testosterone levels, with prior history of recurrent renal 
calculi requiring uterteroscpes and manipulations including 
nephrostomy tube placement and stent placement, and 
lithotripsy.  The examiner opined that the veteran's erectile 
dysfunction was not likely related to those procedures.

Here, there is no competent evidence of any additional 
disabilities, including erectile dysfunction and/or sexual 
dysfunction, related to improper care or an unforeseen event 
related to VA medical or surgical treatment for urinary tract 
infection and persistent renal stones.

As noted by the May 2007 examiner, the veteran's ongoing 
sexual dysfunction has not been attributed to the surgical 
and medical procedures for treatment of his urinary tract 
infections and renal stones.  There is no competent opinion 
to the contrary.

Residuals of Renal Stent Placement 

Records show that the veteran was referred for a nephrology 
consultation in July 2005, due to renal insufficiency.  He 
had a long history of stones, passed some as early as 1966.  
He reported the lithotripsies, and stent placements in 2001 
and 2002, and also a nephrostomy due to obstruction.  No more 
stents remained.  The physician assessed acute renal failure, 
which was improving, and could have been due to an episode of 
hypovolemia, infection, or perhaps drug-induced interstitial 
nephritis.  The physician also diagnosed kidney stones.

The veteran underwent a VA examination in May 2007.  He 
reported renal dysfunction as a complication of recurrent 
stones since 2005.  He also reported that his renal function 
was returning to normal.  The examiner reviewed the claims 
file, and noted the diagnosis of nephrolithiasis, with 
hematuria and renal and ureteral calculi status-post 
lithotripsy and antibiotics in the past.  The examiner noted 
the multiple ureteroscopies, as well as urethral 
manipulations with stent placement.  The assessment was 
normal renal function from blood work performed one month 
back.

Here, there is no competent evidence of any additional 
disability related to improper care or an unforeseen event 
related to VA medical or surgical treatment for urinary tract 
infection and persistent renal stones.  Recent records 
reflect normal renal function.  No residuals of renal stent 
placement have been demonstrated.

While, undoubtedly, the veteran may have scarring from the 
surgical procedures, such scarring is a reasonably 
foreseeable event of the planned surgical procedures, 
+for which compensation benefits under provisions of 
38 U.S.C.A. § 1151 are not awarded.  38 U.S.C.A. § 1151(a).  
Nor is there evidence that any scars are symptomatic, and 
hence they are not considered a disability for VA purposes.  
Chelte v. Brown, 10 Vet App 268 (1997).

Reasonable Doubt Doctrine and Conclusion

The Board has considered the veteran's contentions.  However, 
as a layperson without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
(i.e., persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Further, as indicated above, there is no competent evidence 
of willful misconduct, negligence, carelessness, or error in 
judgment on the part of VA, or an event that was not 
reasonably foreseeable from VA treatment.  Hence, the weight 
of the evidence is against the claims.  The doctrine of 
reasonable doubt is not for application and the claims are 
denied.  38 U.S.C.A. § 5107(b).




(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for the veteran's total left ankle 
replacement is denied.

An increased rating for the veteran's osteoarthritis of the 
right ankle, status-post fusion, is denied.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for sexual dysfunction as a 
result of VA medical or surgical treatment, is denied.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of renal 
stent placement as a result of VA medical or surgical 
treatment, is denied.


____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


